UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7486


OWAIIAN M. JONES,

                        Plaintiff – Appellant,

          v.

UNITED STATES DISTRICT COURT FOR WESTERN DISTRICT; MICHAEL
F. URBANSKI; JAMES JONES; ROBERT S. BALLOU; ROANOKE CITY
CIRCUIT COURT; ROANOKE CITY GENERAL DISTRICT COURT; ROANOKE
CITY JUVENILE DOMESTIC RELATIONS COURT,

                        Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:14-cv-00499-GEC)


Submitted:   February 12, 2015             Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Owaiian M. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Owaiian   Jones    appeals      the   district      court’s    order

dismissing his complaint seeking relief under 42 U.S.C. § 1983

(2012), and Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).              We have reviewed the record and

find    no    reversible   error.       Accordingly,      we    affirm     for   the

reasons stated by the district court.                Jones v. United States

Dist. Ct. for the W. Dist. of Va., No. 7:14-cv-00499-GEC (W.D.

Va. Sept. 30, 2014).        We dispense with oral argument because the

facts   and    legal    contentions     are    adequately      presented    in   the

materials      before   this    court   and    argument   would    not     aid   the

decisional process.



                                                                           AFFIRMED




                                         2